IN THE COURT OF APPEALS OF IOWA

                                   No. 21-0106
                               Filed July 21, 2021



IN THE INTEREST OF L.L.,
Minor Child,

K.K., Mother,
       Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Delaware County, Thomas J. Straka,

Associate Juvenile Judge.



       A mother appeals the termination of her parental rights to her child.

AFFIRMED.



       William A. Lansing of William A Lansing, P.C., Dubuque, for appellant

mother.

       Thomas J. Miller, Attorney General, and Ellen Ramsey-Kacena, Assistant

Attorney General, for appellee State.

       Daniel H. Swift of Swift Law Firm, Manchester, attorney and guardian ad

litem for minor child.




       Considered by Vaitheswaran, P.J., and Mullins and May, JJ.
                                          2


VAITHESWARAN, Presiding Judge.

       A mother appeals the termination of her parental rights to her child, born in

2019. She contends she was denied (1) “her state and federal constitutional rights

to due process by the failure to provide a transcript of trial proceedings prior to the

filing of this Petition on Appeal”; (2) “reasonable effort services by [the department

of human services’] failure to facilitate residential chemical dependency treatment

after [she] had been evaluated with a recommendation for such”; and (3) her

“request for a 6-month extension to allow her to accomplish residential chemical

dependency treatment.”

       The first issue has been resolved against the mother. See In re T.S, 868

N.W.2d 425, 434 (Iowa Ct. App. 2015) (“There is no per se due process violation

inherent in the unavailability of the hearing transcript for termination appeals.”);

see also In re L.M., 654 N.W.2d 502, 506 (Iowa 2002) (rejecting a constitutional

challenge to the reduced time for filing a notice of appeal in termination-of-parental-

rights appeals); In re C.M., 652 N.W.2d 204, 212 (Iowa 2002) (holding “the

expedited appellate procedure in termination-of-parental-rights cases that permits

only a petition on review rather than full briefing does not violate constitutional

requirements of procedural due process or equal protection”). T.S. is controlling.

       The second issue implicates the department’s obligation to make

reasonable efforts to reunify parent and child or finalize a case permanency plan.

See In re L.T., 924 N.W.2d 521, 528–29 (Iowa 2019) (explaining the reasonable-

efforts requirement). In evaluating this issue, the factual context is key.

       The mother’s parental rights to an older child were terminated in mid-2019,

based on her use of methamphetamine and “concerns that [she] was not
                                          3


appropriately addressing [the child’s] medical issues.” Later the same year, the

mother gave birth to the child who is the subject of this appeal. In early 2020, the

mother admitted she was still using methamphetamine. She voluntarily placed the

child with the child’s paternal grandmother, who had custody of the older child.

She agreed to seek mental-health and substance-abuse assessments.

       The mother tested positive for methamphetamine in May 2020.              She

obtained an evaluation and began participating in outpatient treatment. However,

she did not provide “the consistent negative drug screens as requested to show

her sobriety.” The department reported that she exhibited “the same behaviors as

when [the department] terminated [her] parental rights on the[] older son.”

       Shortly before the termination hearing in late 2020, the department received

the results of an evaluation the mother underwent in the summer of 2020, which

recommended inpatient treatment.        The mother now argues the department

violated its reasonable-efforts mandate by failing to facilitate her participation in

inpatient treatment. On our de novo review of the record, we disagree.

       The department filed an affidavit listing the services afforded the family,

including “[s]ubstance abuse evaluation and treatment, random UA’s, mental

health services, medication management and visitation for [the mother].” The

department caseworker conceded the agency did not facilitate the mother’s

placement at a residential drug treatment facility but stated it was generally up to

the parent to follow-up. The evaluation report supports the testimony. The report

placed the onus on the mother to call the facility “and speak with an intake

counselor” about residential placement.
                                          4


      Even if the department had an obligation to facilitate inpatient treatment, the

mother was reluctant to pursue that type of treatment. As the juvenile court found:

               Mother testified that had she known this recommendation [for
      inpatient treatment] earlier, she would have participated in inpatient
      substance abuse treatment and she should be given an extension of
      time in order to this. The court finds mother’s testimony to be suspect
      in this regard. As indicated in the Court’s prior termination order . . . ,
      mother attempted inpatient treatment . . . but left the facility after less
      than 24 hours. She then attempted inpatient treatment at [another
      facility] but left after approximately 1 week. Mother made no
      indication to the Court as to how her dedication to inpatient treatment
      is now somehow different.

      There is no question the mother was well-intentioned; she testified she

wanted “to live a normal life” and was “really trying now.” But her participation in

outpatient services did not yield the hoped-for results. The mother tested positive

for methamphetamine three weeks before the termination hearing. A department

social worker opined the child could not be safely returned to her care “[b]ecause

of her recent drug test results.” At the end of the day, we conclude the mother’s

lack of progress toward sobriety was not a result of failed efforts on the

department’s part.

      This brings us to the final issue, whether the juvenile court should have

granted the mother more time to work toward reunification.            See Iowa Code

§§ 232.104(2)(b), .117(5) (2020). In denying her request, the court stated the

mother “did not present any plan to the Court which would indicate how things

would be different in 6 months when things have not changed over the last 2

years.” We agree with the court’s assessment. The department social worker

recommended against granting the mother more time to participate in services

because she was not “engaged as she should be” and she did “the bare minimum
                                          5


but [did not] follow through all the way, like, with drug testing.” And, as noted, the

mother was afforded a lengthy period of time to participate in substance-abuse

treatment dating back to the inception of the older child’s case. For these reasons,

we affirm the court’s denial of the request for additional time.

       The juvenile court order granting the State’s petition to terminate the

mother’s parental rights is affirmed.

       AFFIRMED.